Citation Nr: 0307276	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  97-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to an initial rating in excess of 20 percent 
for sarcoidosis for the period from February 15, 1992, to 
June 9, 1997. 

3.  Entitlement to an evaluation in excess of 30 percent for 
sarcoidosis for the period beginning June 10, 1997.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
February 1992.

This matter arises from various rating decisions rendered 
since January 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  An acquired psychiatric disorder, variously diagnosed as 
generalized anxiety disorder and depression developed as a 
result of the veteran's service-connected sarcoidosis.  

3.  Symptomatology associated with sarcoidosis for the period 
beginning February 15, 1992, and ending June 9, 1997, 
included bilateral hilar mediastinal adenopathy with multiple 
granulomata and abdomen adenopathy.  The veteran also 
complained of joint pain of the knees, elbows, fingers, and 
hands without clinical evidence of limitation of function of 
the joints affected.  

4.  Since June 10, 1997, sarcoidosis has been manifested by 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) corticosteroids.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, 
variously diagnosed as generalized anxiety disorder and 
depression, is warranted on a secondary basis.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2002).  

2.  The criteria for an evaluation in excess of 20 percent 
for sarcoidosis for the period from February 15, 1992, to 
June 9, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code (DC) 5025, and 38 C.F.R. § 4.97, DC 6846 
(1997).  

3.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis on and after June 10, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.71a, DC 5003, 5025 (2002); 
38 C.F.R. § 4.97, DC 6846 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  


Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  By a letter dated 
February 13, 2001, he also was notified of detailed 
information about the new rights provided under the VCAA.  
That correspondence described the evidence needed to 
substantiate the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Thus, he was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He also was given an opportunity to 
submit additional evidence in support of his claim, and to 
testify at a personal hearing at the RO.  In addition, the 
Board, on its own motion, had the various disabilities at 
issue examined by VA physicians during the pendency of this 
appeal.  The record indicates that all relevant facts have 
been properly developed, and that all evidence necessary for 
equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is satisfied.  Finally, in view of the relative and 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claims.  

II.  Service Connection for an Acquired Psychiatric Disorder

The veteran contends that he developed a psychiatric disorder 
as the result of his service-connected sarcoidosis.  In this 
regard, service connection may be granted for disability that 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a).  

As a preliminary matter, the Board notes that the veteran has 
not claimed, and the record does not indicate, that the 
veteran had a psychiatric disorder during military service.  
Similarly, during a VA medical examination conducted in March 
1998, no psychiatric disorder was noted.  

However, in August 1999, dysthymia was diagnosed.  The 
examiner did not indicate the likely etiology of that 
disorder.  During a VA psychiatric examination conducted in 
December 2000, depression was diagnosed, but again, no likely 
etiology for that disability was offered by the examiner.  
Similarly, during a VA medical examination conducted in March 
2001, depression was diagnosed, but was not attributed to the 
veteran's military service.  

The veteran again underwent a VA medical examination in May 
2001.  Depression was diagnosed, and was noted to likely be 
due, in part, to the veteran's service-connected sarcoidosis.  
This was confirmed during a VA psychiatric examination 
conducted in January 2003.  The veteran's claims file was 
reviewed in conjunction with the latter examination.  After 
examining the evidence of record, noting the history given by 
the veteran, and examining the veteran, generalized anxiety 
disorder and dysthymic disorder were diagnosed.  The examiner 
concluded that the veteran's psychiatric symptomatology 
appeared to be the direct consequence of his service-
connected sarcoidosis.  

The foregoing indicates that service connection is warranted 
for an acquired psychiatric disorder, variously diagnosed, 
because it developed secondary to the 
veteran's service-connected sarcoidosis.  Although this 
conclusion was not reached at first by various examining and 
treating physicians, the most recent evidence of record would 
indicate this to be so.  Given this, the provisions of 
38 C.F.R. § 3.310(a) compel a grant of the benefit sought on 
appeal.  In reaching this conclusion, all reasonable doubt 
has been resolved in the veteran's favor.  See 38 U.S.C.A. 
§ 5107(b).  

III.  Entitlement to an Initial Rating in Excess of 
20 Percent For Sarcoidosis
for the Period Beginning February 15, 1992 and Ending June 9, 
1997

The veteran contends that his service-connected sarcoidosis 
is more severe than currently evaluated.  From February 15, 
1992, until June 9, 1997, this disability was rated based 
upon extra-pulmonary involvement pursuant to the provisions 
of 38 C.F.R. § 4.71a, DC 5025.  See 38 C.F.R. § 4.97, DC 6846 
regarding the evaluation of extra-pulmonary involvement under 
the specific body system involved.  

In this regard, disability evaluations are based upon a 
comparison of current symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2002).  Where entitlement to 
service connection has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is so, despite the fact that 
a given disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (2002); see also Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  But see Fenderson v. West, 
12 Vet. App. 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant for service 
connection for the disability at issue).  Finally, when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in 


which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Sarcoidosis is to be evaluated based upon the degree of 
pulmonary involvement present (see 38 C.F.R. § 4.97, DC 6846) 
or, alternatively, when extra-pulmonary involvement is 
involved, under the applicable diagnostic code for the 
specific body system involved.  Id.  Where widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms are present, a 20 percent 
evaluation is warranted when such symptoms are present more 
than one-third of the time.  To warrant a higher evaluation 
(40 percent), symptomatology must be constant, or nearly so, 
and refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.  
Alternatively, pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids shall be evaluated as 30 percent disabling.  
See 38 C.F.R. § 4.97, DC 6846.  It is within this context 
that the facts in this case must be evaluated.  

Sarcoidosis was not diagnosed during the veteran's active 
military service.  However, he complained of headaches, 
chills, fever, and fatigue while on active duty.  Shortly 
after his discharge from service, a chest X-ray taken 
reflected a left hilar prominence without the presence of 
pulmonary infiltrates.  A computerized tomography (CT) scan 
of the chest reflected bilateral hilar mediastinal adenopathy 
and probably upper abdominal adenopathy.  Multiple 
granulomata of the lungs also was present.  The veteran was 
started on sarcoid therapy, to include steroids.  By July 
1993, he had no respiratory complaints, but instead 
complained of non-specific fatigue.  

A VA physical examination was conducted in December 1994.  
The veteran complained of multiple joint pain.  Objective 
findings were negative for any swelling, deformity, 
instability, or subluxation of the joints.  Range of motion 
of the joints measured was within normal limits.  The veteran 
indicated that his pain 


tended to be localized in his low back, and that it tended to 
radiate into his left leg.  The examiner noted that the 
veteran's sarcoidosis could involve any part of the nervous 
system.  

At a personal hearing conducted before an RO hearing officer 
in January 1997, the veteran complained of pain in many 
joints.  He also indicated that he had lost approximately 10 
days of work as a result of this.  In November of that year, 
he underwent a VA physical examination.  He complained of 
multiple joint pains.  However, physical examination failed 
to reveal any underlying pathology.  The assessment was 
sarcoidosis with multiple joint complaints.  A subsequent 
examination in February 1998 also reflected complaints of 
multiple joint pain with minimal activity.  The examining 
physician noted that the veteran had sarcoidosis, and 
indicated that this might have resulted in a myofascial 
reaction.  

Of note is that the veteran was prescribed Prednisone at a VA 
medical center on June 10, 1997, for symptomatology 
associated with sarcoidosis.  This constitutes steroid 
therapy.  

The foregoing indicates that the veteran had not been 
suffering from pulmonary symptomatology during the period 
from February 15, 1992, until June 10, 1997.  As such, an 
increased rating based upon the provisions of 38 C.F.R. 
§ 4.97, DC 6846 was not warranted prior to that date.  
Moreover, although the veteran complained of pain during 
various physical examinations conducted between 1994 and 
1998, the clinical evidence and testimony of the veteran, do 
not indicate that this was more than episodic with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion.  The evidence does not 
indicate that it was present constantly, or nearly so, and 
refractory to therapy.  As such, an evaluation in excess of 
the 20 percent assigned during the period from February 15, 
1992, until June 9, 1997, for the veteran's service-connected 
sarcoidosis was not warranted under the applicable schedular 
criteria.  See 38 C.F.R. § 4.71a, DC 5025.



IV.  A Disability Evaluation in Excess of 30 Percent for
Sarcoidosis Effective June 10, 1997

The schedular criteria previously cited are for application 
for the period beginning June 10, 1997, as well.  In 
addition, active pulmonary sarcoidosis shall be evaluated 
under the schedular provisions cited in 38 C.F.R. § 4.97, 
DC 6600.  Therein, a 30 percent disability evaluation is 
warranted if FEV-1 of 56 to 70 percent of predicted is found, 
or; FEV-1/FEC of 56 to 70 percent of predicted is found, or; 
DLCO (SB) of 56 to 65 percent of predicted is found.  A 
higher evaluation (60 percent) is warranted only if FEV-1 of 
45 to 55 percent of predicted is found, or; FEV-1/FVC of 40 
to 55 percent of predicted is found, or; DLCO (SB) of 40 to 
55 percent of predicted is found, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) is present.  

As previously noted, the veteran was placed on steroid 
therapy on June 10, 1997.  Pulmonary function testing 
conducted in February 2000 reflected only mildly decreased 
DLCO.  Chest X-rays were negative.  The veteran's primary 
complaints were regarding his arthralgias.  He indicated that 
he was taking 10 milligrams of Prednisone in the morning and 
5 milligrams in the evening.  

During a VA physical examination conducted in June 2000, the 
veteran was noted to be working full time as a postal 
employee.  He complained of some night sweating, and 
indicated that his weight had fluctuated between 165 pounds 
and 185 pounds during the prior year.  He indicated that he 
experienced constant mild fatigue.  The veteran did not 
display, nor did the evidence otherwise suggest, a history of 
pulmonary or cardiovascular involvement.  Pulmonary function 
testing was within normal limits.  FEV-1 was at 93 percent of 
predicted, and FEV-1/FVC was at 81 percent of predicted.  
Chest X-rays were within normal limits. 

The veteran then underwent a VA pulmonary examination in 
January 2003.  Mild restrictive defect was diagnosed.  
Specific findings indicated a FEV-1 of 88 percent 


of predicted; a FEV-1/FVC of 82 percent of predicted; and a 
DLCO (SB) of 73 percent of predicted.  

The foregoing indicates that a rating in excess of the 30 
percent currently assigned is not warranted under any of the 
applicable schedular criteria.  For instance, under 38 C.F.R. 
§ 4.97, DC 6600, the highest evaluation warranted based upon 
current clinical findings would be 10 percent.  Similarly, 
under the provisions of 38 C.F.R. § 4.71a, DC 5025, there has 
been no finding of constant widespread musculoskeletal pain 
that does not respond to therapy.  Instead, under the 
provisions of 38 C.F.R. § 4.97, DC 6846, pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids warrants 
the 30 percent evaluation currently assigned.  Since the 
veteran began this therapy on June 10, 1997, a higher 
disability evaluation is not warranted prior to that date.  
Nor is a higher disability evaluation warranted subsequently.  

Alternatively, a rating in excess of that currently assigned 
for the veteran's sarcoidosis may be granted if it is 
demonstrated that this disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, the 
percentage ratings in 38 C.F.R. Part 4 represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from service-connected diseases 
and their residual conditions in civil occupations.  See 
38 C.F.R. § 4.1.  Although the veteran testified that he has 
lost some time from work, there is no indication that his 
sarcoidosis has required hospitalization, or that it has 
required more than minimal corticosteroidal therapy.  As 
previously noted, the veteran has worked full time as a 
postal employee for a number of years, and testified at a 
personal hearing in 1997 that he had lost only a week and a 
half from work as a result of this disability.  Absent 
evidence of either marked interference with employment or 
periods of hospitalization for the disability at issue, there 
is no basis to conclude that this disability is more severe 


than that contemplated by the aforementioned schedular 
provisions.  Thus, the failure of the RO to submit the case 
for consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  

The Board finds as to the matters of an increased rating for 
sarcoidosis that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence.  


ORDER

An initial rating in excess of 20 percent for sarcoidosis for 
the period from February 15, 1992, to June 9, 1997, is 
denied.  

An increased rating for sarcoidosis effective June 10, 1997, 
is denied.  

Service connection is granted for generalized anxiety 
disorder, subject to the laws and regulations governing the 
payment of monetary benefits.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


